 FLINT STEEL CORPORATION271Flint Steel CorporationandShopmen's Local UnionNo. 813 of the International Association of Bridge,StructuralandOrnamental IronWorkers,AFL-CIO,Petitioner.Case 26-RC-2963November 16, 1967DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearingwas held before Hearing Officer W.Meredith Clark of the National Labor Relations)Board. Thereafter, all the parties filed briefs.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby af-firmed.Upon the entire record in this case, including thebriefs filed by all the parties, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner and Intervenor are labor or-ganizations which claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.The Petitioner seeks to represent all productionand maintenance employees in the Employer'sstructural department in its West Memphis, Arkan-sas, plant. The Employer and the Intervenor con-tend that these employees are an accretion to theunit of employees at the Employer's former plantlocated in Memphis, Tennessee. They further con-tend that Petitioner is barred by a contract, effec-tiveMay 8, 1966, until May 8, 1969, between theEmployer and the Intervenor, allegedly coveringthe employees in question. Finally, they argue thatthe unit requested is inappropriate, and only a plant-wide unit is appropriate. The Petitioner denies theexistence of a contract bar, claiming that the Inter-venor's contract with the Employer does not coverstructural department employees, and also disputesthe accretion and inappropriate unit contentions,On May 8,1966, a contract for the purposes ofcollective bargaining was entered into by the Em-ployer and the Intervenor. This contract covered allproduction and maintenance employees at theMemphis, Tennessee, plant, which constituted, ineffect, the plate department. During the negotia-tions, it was determined that the plate departmentwould be transferred to a new plant located 13 milesaway in West Memphis, Arkansas, and that a struc-tural department would be added at the new loca-tion. Since the structural department was entirelynew to the Company's operations in this area, theEmployer and the Intervenor agreed that the Com-pany would be permitted to establish unilaterally"wages, hours and working conditions in those por-tions of the new plant other than the Plate Depart-ment" for the life of the contract, which expires inMay 1969. It was further agreed that all "fringebenefits" applicable to the employees in the platedepartment be applied equally to employees hiredin the structural department, and that, upon the ex-piration of the contract in 1969, the Employerwould recognize the Intervenor as representative ofthe new employees.In January 1967, the Company transferred ap-proximately 50 of the 60 employees in its plate de-partment to the new plant. Structural departmentoperations had already begun at this time, and at thetime of the hearing this department employed 56men - all new employees - plus supervisory person-nel. The total complement of employees was 112.The Company's and the Intervenor's contentionthat the structural department is an accretion to theexisting unit is supported by some evidence. Thereissome similarity in the work performed at thestructural and plate departments; both share thesame raw material storage area and are served by acommon rail spur. Maintenance men, althoughlisted as working in one department or the other,perform functions in both. The employees of bothdepartments share the same washroom facilities,timeclock, parking lot, and personnel office. Thecontract between the Employer and the Intervenorcovers the new employees in the structural depart-ment as to fringe benefits.The evidence against the accretion theory con-cerns the dissimilarity in employment classifica-tions and status of the men in the two departments.The Employer's exhibits show that there were 9types of jobs in the plate department (other thanhelpers and trainees) as of the hearing, while thenew structural department had 15 additional clas-sifications, not duplicated in the older department.Only the plate department had a posted senioritylist.There had been no transfers between depart-ments.All the men in the structural departmentwere considered trainees by the Employer, whilemany of the plate department men were fullyqualified at their jobs.The short answer to the accretion and contract-I InternationalBrotherhood of Boilermakers,IronShipbuilders,Blacksmiths,Forgers and Helpers,AFL-CIO,Local Lodge No 263,hereinafter called Intervenor,was allowed to intervene at the hearing onthe basis of its contract with the Employer and for the purposes of protect-ing its rights thereunder168 NLRB No. 41 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDbar contentions is found in the language of the con-tract, which reserves for the Employer's unilateraldetermination "wages, hours and working condi-tions" in the new department. The Employer'stestimony that hours, starting wages, and the likewere in fact the same for both groups of employeesis irrelevant; the contract did not require any ofthese conditions, the Intervenor had no part in mak-ing them, and it would have no contractual standingto protest if the Employer should change them. Ac-tual practice under the contract confirms the lack ofrepresentationforstructuraldepartment em-ployees. There was testimony that the Intervenormade no attempt, through bulletin boards or other-wise, to tell structural department employees thatitwas representing them. Half of the plate depart-ment men were on checkoff, but none of the struc-tural employees. The Employer said it would haveentertained grievances of structural departmentmen processed by the Intervenor as specified in thecontract, but that there were none. The normalgrievance channel was through the shop steward,however, and there was no steward in the structuraldepartment - nor had employees there been toldthat they could go to the plate department stewardsfor this purpose. In fact, according to the unchal-lenged testimony of structural department em-ployeesJamesMartin and Bobby Long, Depart-ment Manager Nance told them, and other men,that there would be no union in their department.Long had taken a grievance directly to Nance, andtestified that other employees regularly did thesame. Thus there is no evidence that the Intervenoractually represented structural department em-ployees, despite the language of the contract and itsstatutory duty to represent these new employees, ifthey were indeed within the unit.The newly hired complement of employees hasgrown to the point where they represent one-half ofthe employees. The record shows that they arepresentlywithout adequate representation, and,under the terms of the contract, these employeeswould continue in the same position until the ex-pirationof the present contract 2 years hence.The contract, rather than covering the structuraldepartment employees, specifically excludes them,under its terms, from representation by the Inter-venor. Under these circumstances, we find no meritin the accretion and contract-bar contentions of theEmployer and the Intervenor.4.The Company and Intervenor further contendthat, even if accretion and contract bar are inap-plicable, the only appropriate unit is a plantwideunit of all production and maintenance personnel.While the plantwide unit would undeniably be anappropriate one, we have found that the Employerand the Intervenor, by their contract, haveprecluded representation of the structural depart-ment employees in such a unit until 1969. In thesecircumstances, we find that the structural depart-ment employees are an identifiable, homogeneous,departmental unit of employees appropriate for thepurposes of collective bargaining.2We find the following employees of the Employerconstitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act:All production and maintenance employees inthe Employer's structural department, but ex-cluding all other employees, watchmen, guards,and supervisors as defined in the Act.[Direction of Election 3 omitted from publication.]L In all the circumstancesset forth above, we find no meritin the Peti-tioner's contentionsthat theIntervenorhas waived its right torepresentthese employees and has made no interest showing amongthem, and weshall place the name of the Intervenor,as well as the Petitioner, on the bal-lotThe Intervenor's existingcontract covering part of the present workforce constitutes a sufficient concern with,and relationship to, thedirected electionto warrantplacementof theIntervenor's name on theballotAn electioneligibilitylist, containing the names and addresses of allthe eligible voters,must be filedby the Employerwith the RegionalDirector forRegion 26 within7 days afterthe date of this Decision andDirection of Election.The Regional Director shall make the list availableto all parties to the election No extension of time to file this list shall begranted bythe Regional Director except in extraordinary circumstancesFailure to comply with this requirement shall be grounds for setting asidethe election whenever proper objectionsare filed.Excelsior UnderwearInc, 156 NLRB 1236